CRAIL, P. J.
The Attorney-General moves to dismiss this appeal on the ground that appellant failed to file with the clerk and present an application to the trial court stating in general terms the grounds of the appeal and the points upon which he relies as required by section 7 of rule II of the Rules for the Supreme and District Courts of Appeal of the State of California.
Said rule requires that “the appellant must, within five days after giving notice of the appeal, file with the clerk and present an application to the trial court, stating in general terms the grounds of the appeal and the points upon which the appellant relies ...”
The appellant filed with the clerk a notice of appeal which contains the following sentence: ‘ ‘ This appeal is taken *129on questions of law and fact.” He also in open court requested that the court order the clerk to prepare a full and complete clerk's transcript, but he did not file with the clerk and present an application to the trial court stating in general terms the grounds of the appeal and the points upon which he relies. His grounds of appeal and the points upon which he relies were not presented at all. Therefore the appeal must be dismissed. (Gonzales v. Superior Court, 3 Cal. (2d) 260 [44 Pac. (2d) 320].)
The motion is granted.
Wood, J., and Fricke, J., pro tem., concurred.